DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/909,471 filed 06/23/2020 and Amendment filed 06/23/2022.
Claims 1-4, 7-16, 19-20, 22-24 remain pending in the Application. Claim 21 has been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/23/2022, with respect to claims 1-4, 7-16, 19-20, 22-24 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-4, 7-16, 19-20, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The Prior art Long et al. (US Patent Application Publication 20210083489) discloses A charging circuit including: a universal serial bus USB interface, a main board, and a battery. The charging circuit also includes a first charging line for transmitting a current, a second charging line for transmitting a current, and a signal line for transmitting data signals (Abstract); including sub-board 107 and USB interface 101 (paragraph [0016]), but lacks specific arrangements of steps/elements in the manner indicated previously. Su (US Patent 9,048,666) discloses A USB charging circuit including a mating hub module including a USB input port for the connection of an external computer and a USB main hub control circuit electrically connected to the USB input port, a power supply module including a power supply device and a synchronization/charge mode switching circuit for detecting the power signal output of the USB input port and outputting a corresponding mode judgment signal (Abstract); including The over-current protection circuit 35 has a threshold value set therein. When the detected current signal from the current detector 33 surpasses the set threshold value, or when the temperature is excessively high (surpasses a predetermined temperature value), the over-current protection circuit 35 immediately provides an over-current protection instruction to the associating USB charging control circuit 31, driving the associating USB charging control circuit 31 into power-off state to make no voltage output, interrupting output of power supply, and protecting the USB charging circuit and the connected portable electronic device(s) and prolonging their lifespan (col. 6, ll.15-26), but lacks specific arrangements of steps/elements in the manner indicated previously.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/05/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851